This demurrer raises, or seeks to raise, one of the most important issues still undecided in Connecticut law as to probable cause, — whether, and under what circumstances, recovery can be had for fright unaccompanied by impact, or for physical results consequent upon fright only. The principal facts of the case bring the time element into consideration in an interesting manner. It is alleged that after witnessing an injury to his daughter caused by the defendant's negligence, the plaintiff rushed her to a hospital, and while waiting in the emergency room for a report on her condition, collapsed and fell to the floor, striking his body heavily thereon; *Page 458 
that said physical injury was caused by an emotional effect due to the defendant's negligence, and that it resulted in an coronary occlusion.
   In spite of the sharp conflict of authority in other states, and the lack of a definite decision in Connecticut, I would not hesitate to sustain the demurrer to these allegations. But the complaint goes further. Paragraph eight alleges that as a result of said above described accident the plaintiff suffered a physical injury. Further paragraphs describe a physical injury at the hospital. Whether paragraph eight sets up a separate physical injury is left in doubt. It does not state what the physical injury was. At least until the nature and time of the injury thus alleged is set out, upon motion for more specific statement, the complaint is good against demurrer. It is therefore overruled.